MEMORANDUM OPINION
                                         No. 04-10-00248-CV

                              IN THE INTEREST OF B.M.R., a Child

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-PA-01762
                             Honorable Richard Garcia, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 24, 2010

AFFIRMED

           After the trial court terminated his parental rights, Robert R. appealed the trial court’s

order finding that an appeal of the termination order would be frivolous. See TEX. FAM. CODE

ANN. § 263.405(g) (West 2008).           Robert’s court-appointed appellate attorney filed a brief

containing a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. Counsel concludes that the appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.

04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.)

(applying Anders procedure in appeal from termination of parental rights) (mem. op.); see also In

re K.M., 98 S.W.3d 774, 775 (Tex. App.—Fort Worth 2003, order) (same).
                                                                                      04-10-00248-CV


       Counsel certified that a copy of his brief was delivered to Robert who was advised of his

right to examine the record and to file a pro se brief. No pro se brief has been filed. After

reviewing the record, we agree that the appeal is frivolous and without merit. The judgment of

the trial court is therefore affirmed, and counsel’s motion to withdraw is granted.

                                                 Rebecca Simmons, Justice




                                                -2-